Exhibit 10.3

 

Veeco Instruments Inc.

2010 Special Profit Sharing Plan

February 15, 2010

 

This Plan is being established to provide additional incentive for designated
management employees for whom it was determined by the Compensation Committee
that the bonus awards payable under the Company’s 2010 Management Bonus Plan
would not properly reflect the business results or the contributions of such
designated employees for 2010.  The Plan will be funded by EBITA in excess of
targets established by the Compensation Committee at the beginning of 2010, as
indicated below:

 

For Designated Business Unit participants:  1.25% of the EBITA between minimum
and target performance goals and 0.7% of the EBITA in excess of the target
performance goal.

 

For Designated Group participants:  0.125% of the EBITA between minimum and
target performance goals and 0.07% of the EBITA in excess of the target
performance goal.

 

For Designated Corporate participants:  1.1% of the EBITA between minimum and
target performance goals and 0.61% of the EBITA in excess of the target
performance goal.

 

A pool, funded by EBITA as described above, will be divided by the sum of the
annual bonus targets for participants to determine the individual award that
each participant will receive.

 

Awards under the Plan, if earned, will be paid at the same time as awards under
the 2010 Management Bonus Plan are paid, generally during the first quarter of
the year following the year in which the bonus was earned.  One half of the
bonus awarded under the Plan, if earned, would be subject to a repayment
requirement in the event the recipient terminates their employment prior to
December 31, 2011.

 

--------------------------------------------------------------------------------